DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, states “the hair material being unknotted at the hair material base end”, the specification does not describe the hair material base end being unknotted nor does the specification claim the base end hair being knotted application’s specification is broad; the Figures are also unclear as to how the hair is attached to the base end. Applicant cannot have a broad disclosure then add in specific claim limitations without the specific limitations being in the specification, therefore the limitation “the hair material being unknotted at the hair material base end” constitutes as new matter.
Claim 1 states, “the hair accessory pieces are substantially identical…. wherein the magnetic material used is substantially identical for each of the plurality of hair accessory pieces”, the specification provides no guidance on what the term “substantially identical” is referring too.  For instance, is the hair pieces of the same length, shape, are they uniform, or have identical physical characteristics, arrangement, or construction.  The specification also fails to disclose how the magnetic material is substantially identical, does it have the same flux, same size, same shape, etc. Applicant cannot have a broad disclosure then add in specific claim limitations without the specific claim limitations being in the specification, therefore the limitation the hair accessory pieces are substantially identical…. wherein the magnetic material used is substantially identical for each of the plurality of hair accessory pieces” is deemed new matter.
Claim 17 states, “a plurality of hair pieces that are absent of knots and substantially identical to one another” is deemed new matter. The specification does not describe the hair material base end being unknotted nor does the specification claim the base end hair being knotted application’s specification is broad. Applicant cannot have a broad disclosure then add in specific claim limitations without the specific limitations being in the specification, therefore the limitation “absent of knots” is deemed new matter. Furthermore, the specification provides no guidance on what the term “substantially identical” is referring too.  For instance, are the hair pieces of the same length, shape, are they uniform, or have identical physical characteristics, arrangement, or construction.  The specification also fails to disclose how the magnetic material is substantially identical, does it have the same flux, same size, same shape, etc. Applicant cannot have a broad disclosure then add in specific claim limitations without the specific claim limitations being in the specification, therefore the limitation “substantially identical” to one another” is deemed new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 9, 10-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518).
Regarding claim 1, Richwine teaches a hair accessory (Figure 3, #300) a plurality of hair accessory pieces are substantially identical (104, 110), wherein each of the plurality of hair accessory pieces comprise unknotted hair material (Figure 3, #106) comprising a hair material base (Annotated Figure 3) end and a hair material distal end (Annotated Figure 3); a magnetic material operatively installed to the hair material near the hair material base end (Figure 3, #102; Paragraphs 0017, 0019, 0020); and a coating to at least partially enclose substantially identical magnetic material (Figures 1 and 3, #104; Paragraph 0014; Paragraph 0018); wherein the hair material is installed to a mounting location via compression of the mounting location by the magnetic material onto the mounting location between two or more the of the plurality of hair accessory pieces by the magnetic material included by each of the plurality of hair accessory pieces (Paragraph 0013; #104).
Richwine discloses the claimed invention except that the base end of the hair is at least partially enclosed by the coating instead of attached as a weft to the base.  Salinas shows that enclosing the base end of the hair to the coating is an equivalent structure known in the art (see Figure 2; paragraph 43).  Therefore, because these methods of supplemental hair attachment were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the embedded hair into the coating for the weft attached to the outer side.

	

    PNG
    media_image1.png
    376
    717
    media_image1.png
    Greyscale


Regarding claim 2, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: magnetic particles substantially located within the coating (Paragraph 0018).
Regarding claim 3, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: rare-earth magnets (Paragraph 0017).
Regarding claim 4, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material comprises: neodymium (Paragraph 0017).
Regarding claim 8, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material is at least partially bonded to an attachment interface (Paragraph 0014 teaches cardboard base).
Regarding claim 9, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 (see second interpretation) and further teaches an active face magnetically attractable to at least one other active face to install the hair material to the mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013).
Regarding claim 10, Richwine teaches all of the elements of the claimed invention as stated above for claim 9 and further teaches a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral) and exhibiting minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
Regarding claims 11 and 12, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the mounting location comprises natural hair grown by a wearer or wherein the mounting location comprises a base portion installable to a wearer (As stated above, the mounting location is not a positively recited structural limitation, it is just functional. The hair extension apparatus shown in figure 3 and described in paragraph 0013 is fully capable of being installed onto any mounting location). 
Regarding claims 13 and 14, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the coating comprises a reaction polymer comprising polyurethane (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraph 0014); and wherein the coating substantially encloses at least part of the magnetic material at the hair material base end (Paragraph 0018).
Regarding claim 16, Richwine teaches all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the hair material comprises more than one hair strand (Figure 3, #106).

Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of Hunter (US 2019/0261715).
	Regarding claim 5, Richwine and Salinas teaches all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the magnetic material comprises neodymium-iron-boron. 
	Hunter teaches a hair accessory comprising a magnetic attachment mechanism (Abstract) wherein the magnetic element is comprised of neodymium-iron-boron (Paragraph 0033). Hunter teaches that this compound is a permanent magnet (Paragraph 0033).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the use of magnetic neodymium-iron-boron as taught by Hunter. This would have been an obvious modification to make as neodymium-iron-boron is a permanent magnet so it would not have to be activated before using its magnetic properties. 
	Regarding claims 21, It would have been obvious to one having ordinary skill in the art before the effective filing date to have a portion of the neodymium be substituted with dysprosium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of as evidence by E-Magnets UK.
	Regarding claim 6, Richwine and Salinas teach all of the elements of the claimed invention as stated above for claim 1 and further teaches wherein the magnetic material further comprises cobalt (Paragraph 0017) but does not teach wherein the magnetic material is resistant to degradation for up to about 40 degrees Celsius. 
	Hunter teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic element comprises cobalt (Paragraph 0054 teaches AlNiCo which includes cobalt), and, as evidenced by E-Magnets UK, AlNiCo has a maximum operating temperature of between 450 and 525 degrees Celsius and has great stability up until those temperatures (See E-Magnets UK included on PTO 892 form). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include AlNiCo as the magnetic material, as taught by Hunter. This would have been an obvious modification to make as AlNiCo is very temperature stable, allowing it to magnetically operate under a wide variety of conditions.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of Francis (US 2019/0216152)
	Regarding claim 7, Richwine and Salinas teach all of the elements of the claimed invention as stated above for claim 1 but does not teach wherein the magnetic material further comprises dysprosium. 
	Francis teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic material comprises dysprosium (Paragraph 0015). Hunter teaches that dysprosium is a ferromagnetic material that can be magnetized at any point (Paragraph 0015). 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include dysprosium as the magnetic material, as taught by Francis. This would have been an obvious modification to make as it would allow a user to activate the magnetic properties of the hair accessory only when desired, such as when the hair accessory is correctly and accurately placed.
	Regarding claim 22, It would have been obvious to one having ordinary skill in the art before the effective filing date to have the dysprosium be supplemented in a quantity, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

	

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) as applied to claim 1 above, and further in view of Johnson (US 2019/0090567)
	Regarding claim 15, Richwine and Salinas teach all of the elements of the claimed invention as stated above for claim 14, but does not teach wherein the coating comprises a score to improve friction and increase grip to the mounting location. 
	Johnson teaches a hair accessory comprising a magnetic attachment means (Abstract) wherein the magnetic material is covered in a coating that can comprise different textures which would be fully capable of improving friction and increasing grip (Paragraph 0045; it is known in the art that providing texture to a surface increases grip and friction). Johnson is silent to a score, but it is known in the art that a textured surface has an uneven topography. Merriam-Webster defines a score as “a line (such as a scratch or incision) made with or as if with a sharp instrument,” and any textured surface would have lines made as if with a sharp instrument. 
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the coating of the hair accessory of Richwine and Salinas to include the textured surface of Johnson, and further to have this textured surface comprise a score. This would have been an obvious modification to make as it would provide a surface higher in friction so that the magnets would not slip off each other. Providing the textured surface with a score would further would provide an easier fabrication process as additional materials would not need to be used to provide texture, but instead, simple cutting could be used. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) and Hunter (US 2019/0261715).
	Regarding claim 17, Richwine teaches a hair accessory (Abstract; Figure 3, #300) comprising hair material absent of knots and substantially identical to one another (Figure 3, #106); a magnetic material operatively installed to the hair material in substantially the same manner (Figure 3, #108; Paragraphs 0021, 0022); a coating comprising a reaction polymer to at substantially enclose the magnetic material (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraphs 0021-0022); an active face (Figure 3, the top face of #110; Paragraph 0013); and a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral); wherein the active face magnetically attracts at least one other active face to install the hair material to a mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013); wherein the neutral face exhibits minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
	Richwine discloses the claimed invention except that the base end of the hair is at least partially enclosed by the coating instead of attached as a weft to the base.  Salinas shows that enclosing the base end of the hair to the coating is an equivalent structure known in the art (see Figure 2; paragraph 43).  Therefore, because these methods of supplemental hair attachment were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the embedded hair into the coating for the weft attached to the outer side.
	Richwine does not teach that the magnetic material comprises neodymium-iron-boron.
	Hunter teaches a hair accessory comprising a magnetic attachment mechanism (Abstract) wherein the magnetic element is comprised of neodymium-iron-boron (Paragraph 0033). Hunter teaches that this compound is a permanent magnet (Paragraph 0033).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the use of magnetic neodymium-iron-boron as taught by Hunter. This would have been an obvious modification to make as neodymium-iron-boron is a permanent magnet so it would not have to be activated before using its magnetic properties.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richwine (US 2019/0373973) in view of Salinas (US 2005/0252518) and Hunter (US 2019/0261715) as applied to claim 17 above, and further in view of Gao et al. (US 2019/0068008).
Regarding claims 18, Richwine, Salinas, and Hunter teach a hair accessory (Abstract; Figure 3, #300) comprising hair material (Figure 3, #106); a magnetic material operatively installed to the hair material (Figure 3, #108; Paragraphs 0021, 0022); a coating comprising a reaction polymer to at substantially enclose the magnetic material (The applicant defines a reaction polymer as including epoxies, unsaturated polymers, phenolics, and polyurethane; Paragraphs 0021-0022), wherein the reaction polymer comprises polyurethane (Paragraphs 0021-0022); an active face (Figure 3, the top face of #110; Paragraph 0013); and a neutral face positioned approximately opposite to the active face (Figure 3, bottom face of #110 is opposite magnetic top face of #110; Paragraphs 0028 and 0029 describe that #110 shields the magnetic effects of the magnetic materials, therefore making the bottom face of #110 neutral); wherein the active face magnetically attracts at least one other active face to install the hair material to a mounting location via at least compression (Figure 3, the top face of #110 is magnetically attractable to another active face, the bottom face of #104; Paragraph 0013); wherein the neutral face exhibits minimal wandering flux (Paragraphs 0028-0029, by shielding from magnetic fields, the bottom portion of #110 would exhibit minimal wandering flux).
	Richwine does not teach that the magnetic material comprises neodymium-iron-boron, and wherein the magnetic material further comprises cobalt and dysprosium.
	Gao et al. teaches a permanent magnet in the analogous art of magnets (Abstract), wherein the permanent magnet can comprise neodymium-iron-boron, cobalt and dysprosium (Paragraph 0026). Gao et al. teaches that using a magnet that combines all of these elements allows for an optimized magnet that has a high coefficient of temperature (CT) of magnetization or CT of coercivity (Paragraph 0026).
	It would have been obvious to one of ordinary skill at the time of filing of the invention to modify the hair accessory of Richwine to include the combination neodymium-iron-boron, cobalt, dysprosium magnet of Gao et al. This would have been an obvious modification to make as it would allow for a high CT of coercivity, so that the magnet could withstand higher temperatures without degrading. 

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Richwine does not disclose the hair accessory pieces are substantially identical to one another and include substantially identical magnetic material is not persuasive.  Richwine disclose two hair accessory pieces that have a substantially identical size as shown in the overlapped view of Figure 2B, applicant has not set forth the specific parameter of what is “substantially identical to the hair pieces”. Furthermore, Richwine teaches in paragraph 18 “magnet 102 can be incorporated inside a polyurethane material of inner portion 104 during manufacture” and also paragraph 22 “magnetic material 108 can be incorporated inside a polyurethane material of outer portion 110 during manufacture…magnetic material 108 can also be a magnet”. Therefore, Richwine teaches the same method of installation and the use of magnets making the magnetic material substantially identical.
In response to applicant’s argument that Salinas fails to disclose a plurality of hair extension pieces and accompanying magnetic material that are substantially identical to each other; Applicant fails to address the combination of Richwine in view of Salinas. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance case, Richwine discloses a plurality of hair extension pieces and accompanying magnetic material that are substantially identical to each other.
In response to applicant’s argument that Salinas discloses knotting and applicant’s invention does not require knotting, Salinas teaches paragraph 43, “A plurality of supplemental hairs 20 are permanently engage with the anchor band 10 using any art-disclosed method.” The coating is used to help keep the knots from unraveling but coatings are also used such as silicone (paragraph 43) to help keep the extension gripped onto the user’s hair and keep it from slipping.  
In response to applicant’s argument that Richwine teaches away from Salinas is not persuasive, Richwine teaches encapsulating magnets into a polyurethane material and Salinas further teaches coating a polyurethane material, one having ordinary skill in the art would see the value of adding the coating of Salinas to Richwine to help keep the hair extension gripped onto the user’s hair.
In response to applicant’s argument that Johnson textured surface is not a score, a textured surface as provided by applicant’s definition can be any material having a tactile surface characteristic therefore having scores in a substance would also provide a textured surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/7/2022